August and Constant Goffinet brought summary foreclosure proceedings against José J. Nicolás Polanco and a property belonging to the defendant was sold at public aution for the sum of $19,202.
The purpose of this appeal is to obtain a judgment to the effect that the appellants should not be required to pay the $19,202 and in view of the fact that such requirement had been made, the Supreme Court held that it was academical to decide whether or not it was proper; therefore, the appeal was dismissed.
Mr. Justice Aldrey
delivered the opinion of the court.